DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 11, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 16, 18 recite the limitation “assigning, by the first communications device, the FlexE client to each slot of K slots in the N slots in response to FlexE client identifiers that are of the first indication information...where K is a positive integer not greater than N…” which makes the claim indefinite.  It’s unclear if K is provided by the second communications device as part of the “first indication information” or provided by another source since the “first indication information” is claimed to comprise “an identifier of the FlexE client”.  Examiner will interpret as best understood.
Claims 1, 11 recite the limitation “cancel…the FlexE client that has been assigned to the slot in the N slots of the first FlexE group” which makes the claims indefinite.  It’s unclear under the alternative “cancel” if the FlexE client was assigned to the slot by the respective first communications device/a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 are rejected under 35 U.S.C. 102(a) as being anticipated by NPL titled Optical Internetworking Forum: Flex Ethernet Implementation Agreement, March 2016, provided by Applicant’s IDS, hereafter “OIF”.

	Regarding claim 1, OIF discloses
 	receive, by a first communications device, using a link corresponding to a first FlexE group, first indication information sent by a second communications device (receiving by a network equipment, using a management channel for Shim to Shim, FlexE Overhead Frame comprising indication of a FlexE client(s) being programmed transmitted by another equipment/Shim relating to a first FlexE group (Sections 7.2.3 – 7.3.5), FIGs. 8, 11
	the first indication information indicates at least one of that the second communications device has assigned a FlexE client to a slot in N slots of the first FlexE group; wherein N is a positive integer (indication of 
	perform, according to the first indication information, at least one of assign the FlexE client to the slot in the N slots of the first FlexE group (adding client to FlexE group based on provided calendar configuration being in use (Section 7.3-7.3.5), FIG. 11

	Regarding claim 5, OIF discloses FlexE mux/FlexE demux mapping client to slot according to FlexE Overhead (Sections 6.3, 6.4, 7.2.3-7.3.4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 11, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled Optical Internetworking Forum: Flex Ethernet Implementation Agreement, March 2016, provided by Applicant’s IDS, hereafter “OIF”, in view of Ibach et al (USPN 2018/0102834).

	Regarding claim 11, OIF discloses
	cause the transceiver to receive, using a link corresponding to a first FlexE group, first indication information sent by a second communications device (receiving using a management channel for Shim to Shim, FlexE Overhead Frame comprising indication of a FlexE client(s) being programmed transmitted by another equipment/Shim relating to a first FlexE group (Sections 7.2.3 – 7.3.5), FIGs. 8, 11
	the first indication information indicates at least one of that the second communications device has assigned a FlexE client to a slot in N slots of the first FlexE group; wherein N is a positive integer (indication of FlexE client(s), identified PHY number(s), assigned to a slot(s) of 20 slots per 110G of FlexE group capacity as part of FlexE Overhead (Sections 6.3, 7.3.4  )
	perform, according to the first indication information, at least one of assign the FlexE client to the slot in the N slots of the first FlexE group (adding client to FlexE group based on provided calendar configuration being in use (Section 7.3-7.3.5), FIG. 11
	OIF does not expressly disclose a communications device, comprising: a transceiver; a processor, and a non-transitory computer readable medium storing a program for execution by the processor, the program including instructions to:;

	Ibach discloses a communications device, comprising: (network node, FIG. 2 #30, comprising [0027-0033, 0063, 0064]
	a transceiver (network interface (FIG. 3 #54) [0033]
	a processor, and a non-transitory computer readable medium storing a program for execution by the processor, the program including instructions to: (processor (FIG. 3 #50) executing instructions stored in memory (FIG. 3 #58) [0033, 0034, 0063, 0064]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a communications device, comprising: a transceiver; a processor, and a non-transitory computer readable medium storing a program for execution by the processor, the program including instructions to:” as taught by Iback into OIF’s system with the motivation to implement FlexE using software/hardware implementation to provide most economical sense while fulfilling FlexE functionalities.

	Regarding claim 15, OIF discloses FlexE mux/FlexE demux mapping client to slot according to FlexE Overhead (Sections 6.3, 6.4, 7.2.3-7.3.4)

Claim 21 is rejected based on similar ground(s) provided in rejection of claim 11.

Allowable Subject Matter
Claims 2-4, 6-10, 12, 13, 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469